Citation Nr: 0101242	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include arthritis of the lumbar spine.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active duty from March 1944 to December 1945.  
He was a prisoner-of-war (POW) of the German government from 
December 17, 1944 to April 22, 1945. 

This appeal arose from a July 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for low back and right knee disorders.  This 
decision had also denied entitlement to service connection 
for residuals of a cold injury of the feet.  The veteran had 
also disagreed with this latter denial in September 1999; 
however, he failed to refer to this issue in the October 1999 
substantive appeal, and a review of the subsequently received 
written argument submitted on behalf of the veteran fails to 
show any reference to this matter.  Therefore, by his failure 
to perfect the appeal concerning service connection for 
residuals of a cold injury of the feet, it is found that the 
veteran has withdrawn his request for service connection for 
this condition.  See 38 C.F.R. § 20.200 (2000) (which states 
that an appeal consists of a timely filed notice of 
disagreement in writing, and, after a statement of the case 
has been furnished, a timely filed substantive appeal).  


REMAND

The veteran has contended that service connection should be 
awarded for low back and right knee disorders.  He indicated 
that when he was a German prisoner of war (POW) he had been 
riding in the back of a truck when he fell against a German 
guard.  This guard struck him with the butt of his rifle and 
he fell out of the truck, injuring his low back and right 
knee.  He indicated that he said nothing about these injuries 
at the time of his separation from service because he was 
doing pretty well.  They did not begin to bother him until 
about ten years after his discharge.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Specifically, it is noted that the veteran had stated, as 
early as an April 1977 claim, that he had sought treatment 
for right knee and back problems at VA facilities in 1965.  
However, there is no indication that the RO ever attempted to 
ascertain if any records were available for review.  In order 
to ensure compliance with due process, it is determined that 
an attempt to obtain these records should be made, 
particularly in light of the holding in Bell v. Derwinski, 2 
Vet. App. 611 (1992) (which held that when documents 
proffered by the appellant are in control of the Secretary 
(e.g., documents generated by VA) and could reasonably be 
expected to be part of the record before the Board, such 
documents are before the Board and should be included in the 
record.  In other words, material that is constructively 
before the Board should actually be part of the record before 
the Board).  

Moreover, while the VA physician who examined the veteran in 
December 1999 opined that it was more likely than not that 
the veteran's arthritis of he knee and lumbar spine was due 
to the aging process rather than an inservice injury, that 
examiner, if available, should be asked to review the record 
again so that any records obtained in conjunction with this 
remand can be considered in rendering an opinion as to the 
etiology of the arthritis of the lumbar spine and right knee.  
This is found to be necessary in order to ensure that the 
examiner's opinion is a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); see also VAOPGCPREC 20-95 
(July 14, 1995).  It is pertinent to note that the Board does 
not question whether the injuries described by this combat 
veteran and former POW occurred during service.  See 
38 U.S.C.A. § 1154(b) (West 1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Kansas City 
and Leavenworth, Missouri VA Medical 
Centers and request that they conduct a 
search for any treatment records 
pertaining to the veteran developed 
between January 1946 and the present, 
which are not already part of the record.  
The efforts to obtain these records must 
be fully documented for the claims file.  
If no records are available, it should be 
so stated for the record.

2.  Once the above-requested development 
has been completed and after any records 
have been associated with the claims 
folder, the RO should forward the claims 
file and a copy of this remand to the 
examiner who conducted the examination in 
December 1999 and request that an opinion 
be provided as to whether it is at least 
as likely as not that the currently 
diagnosed low back and right disorder, to 
include arthritis, is related to the 
injuries suffered in service.  That is, 
it should be ascertained whether it is at 
least as likely as not the veteran's 
arthritis is degenerative or post-
traumatic in nature.  The examiner should 
note that the Board accepts that the 
injuries described by this combat veteran 
and former POW were sustained during 
service.

If the examiner is no longer available, 
the RO should afford the veteran a 
complete VA orthopedic examination which 
provides the above-requested opinion.

A complete rationale for the opinion 
expressed must be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


